PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Proctor, Peter, Herbert
Application No. 17/354,068
Filed: 9 Jul 2021
For Treatment of Covid-19 with Nitroxides

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition received on July 20, 2021 pursuant to 37 C.F.R. § 1.53(e)(2).  Petitioner requests that the above-identified application be accorded a filing date of June 22, 2021 using papers uploaded via EFS-Web on that date and further asserts that a specification (and claims) were uploaded therewith.
   
The petition is DISMISSED.

Receipt of the $210 fee is acknowledged.

A timeline of the relevant events is as follows:

The application was initially deposited electronically on June 22, 2021 at 12:27 PM.  The filing consisted of a Track One Request and the examination, search, and filing fees, the processing fee, and the fee associated with the filing of one independent claim over three.
A notice of incomplete nonprovisional application was mailed on July 1, 2021, which indicates that a filing date has not been accorded to this application, and a filing date would be accorded upon the deposit of a specification.  
A specification was received on July 9, 2021.
On July 19, 2021, a filing receipt was issued which indicates this application has been accorded a filing date of July 9, 2021 (the date on which a specification was received).
A notice to file corrected application papers was mailed on July 19, 2021, which indicates claims that commence on a 

With this petition, Petitioner asserts that both a specification and claims were included with the June 22, 2021 electronic filing and has requested the USPTO accord this application a filing date of June 22, 2021.  

Petitioner’s request cannot be entertained for the following two reasons.  

First, this petition cannot be granted since it has not been signed, as is required by 37 C.F.R. § 1.33(b) which sets forth, in toto:

Amendments and other papers.  Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by: 

(1) A patent practitioner of record; 

(2) A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or 

(3) The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.

Second, a review of the electronic file shows that neither a specification nor claims was included with the June 22, 2021 electronic filing.  The papers included on initial deposit consist of a two-page Track One request, which does not contain page numbers.

An electronic acknowledgement receipt is associated with this filing, which contains the following section on the second page:

    PNG
    media_image2.png
    377
    719
    media_image2.png
    Greyscale


The information in this section of the electronic acknowledgement receipt was entered by the individual who made the electronic filing, and a review of the same shows the number of pages matches precisely with that which was received on initial deposit.

Neither a specification nor claims appears on the electronic acknowledgement receipt.

The specification and claims Petitioner seeks to have entered and accorded a filing date of June 22, 2021 consist of a 13-page specification that is numbered pages 1-13 and two pages of claims that are numbered 14-15 (these are the specification and claims received on July 9, 2021).  A comparison of the electronic acknowledgement receipt that is associated with the papers received on initial deposit with the papers Petitioner seeks to have entered shows that neither the number of pages nor the pagination matches.

The record does not support a finding that the 13-page specification and the two pages of claims that were received on July 9, 2021 were originally submitted on June 22, 2021.  

This petition is dismissed accordingly.

The Office of Patent Application Processing (OPAP) will be notified of this decision, so that the application may receive further processing, using the specification received on July 9, 2021.  


The general phone number for OPAP is 571-272-4000.  Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.